Case 2:21-cv-04268-AMD-AKT Document 1 Filed 07/29/21 Page 1 of 22 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------------------X
JENNILEE TOOHER,                                                               Docket No.:

                                                     Plaintiff,

                          -against-
                                                                               COMPLAINT
VILLAGE OF HEMPSTEAD, VILLAGE OF HEMPSTEAD
POLICE DEPARTMENT, VILLAGE OF HEMPSTEAD
POLICE CHIEF PAUL JOHNSON, VILLAGE OF
HEMPSTEAD POLICE OFFICER JACK GUEVREKIAN,                                      Plaintiff Demands a
VILLAGE OF HEMPSTEAD POLICE OFFICER                                            Trial by Jury
JOHN DOES #1-5, individually,

                                                      Defendants.
---------------------------------------------------------------------------X

        Plaintiff, JENNILEE TOOHER, complaining of Defendants, by and through her attorneys,

THE RUSSELL FRIEDMAN LAW GROUP, LLP, respectfully alleges as follows:

                                      PRELIMINARY STATEMENT

        1.       This is a shocking and egregious case of rape and sexual assault. Defendant Village

of Hempstead Police Officer Jack Guevrekian (hereinafter, “PO Guevrekian”) is a police officer

who has sworn to serve and protect the community. On or about December 2017 through and

including July 2018, using his status as a police officer, PO Guevrekian sexually assaulted and

raped Plaintiff JENNILEE TOOHER (hereinafter, “Tooher” or “Plaintiff”) at a building located at

50 Jackson Street in the Village of Hempstead, New York and in PO Guevrekian’s Radio Motor

Patrol (“RMP”) in Hempstead, New York.

        2.       The emotional and psychological damage to Plaintiff from the sexual assault and

rape cannot be overstated: it has been profound and lasting. Like many victims of sexual assault,

due to a combination of trauma, fear, and shame, Plaintiff was initially reluctant to speak out about

the horrendous and traumatic experience she suffered at the hands of Defendants. But Plaintiff



                                                         1                                   PF/D239127/FL2983
Case 2:21-cv-04268-AMD-AKT Document 1 Filed 07/29/21 Page 2 of 22 PageID #: 2




came to realize she could not repress what had happened. She sought mental health treatment and,

eventually, gained the courage to come forward.

       3.      Plaintiff now brings this civil suit to recover compensatory, punitive, and emotional

distress damages for this unconscionable, pernicious, and insidious sexual assault and rape at the

hands of PO Guevrekian, who acted under the umbrella of protection by law enforcement.

                                            PARTIES

       4.      That at all times hereinafter mentioned, Plaintiff JENNILEE TOOHER is a US

Citizen and a resident of the County of Nassau, State of New York.

       5.      Defendant VILLAGE OF HEMPSTEAD (hereinafter, “Hempstead”) was and

continues to be a municipal corporation organized and existing by virtue of the laws of the State

of New York and is located within the County of Nassau.

       6.      Defendant VILLAGE OF HEMPSTEAD POLICE DEPARTMENT (hereinafter,

“HPD”) is a subdivision and/or agency of Defendant Hempstead.

       7.      Upon information and belief, at all relevant times described herein, Defendant

Hempstead, by its agents and/or employees, operated, maintained, and controlled the HPD,

including all officers thereof.

       8.      Upon information and belief, Defendant VILLAGE OF HEMPSTEAD POLICE

CHIEF PAUL JOHNSON (hereinafter, “Chief Johnson”) is the police chief of the HPD who is

being sued in his individual and official capacity and is an employee of Defendants Hempstead

and HPD. Upon information and belief, at all relevant times described herein, Chief Johnson was

acting under color of state law within the scope of his employment as the head of the HPD

employed by Defendant Hempstead, and works under the supervision, direction, and/or control of

the HPD.




                                                 2                                   PF/D239127/FL2983
Case 2:21-cv-04268-AMD-AKT Document 1 Filed 07/29/21 Page 3 of 22 PageID #: 3




       9.        Upon information and belief, Defendant VILLAGE OF HEMPSTEAD POLICE

OFFICER JACK GUEVREKIAN (hereinafter, “PO Guevrekian”) is a police officer who is being

sued in his individual and official capacity and is an employee of Defendants Hempstead and HPD.

Upon information and belief, at all relevant times described herein, PO Guevrekian was acting

under color of state law within the scope of his employment as a police officer employed by

Defendant Hempstead, and works under the supervision, direction, and/or control of his

supervisors in the HPD.

       10.       Upon information and belief, Defendant VILLAGE OF HEMPSTEAD POLICE

OFFICER JOHN DOES #1-5 (hereinafter, “PO Does”) are police officers who are being sued in

their individual and official capacities and are employees of Defendants Hempstead and HPD.

Upon information and belief, at all relevant times described herein, PO Does were acting under

color of state law within the scope of their employment as police officers employed by Defendant

Hempstead, and work under the supervision, direction, and/or control of their supervisors in the

HPD.

                                 JURISDICTION AND VENUE

       11.       Jurisdiction in this matter is invoked in accordance with 28 U.S.C. § 1331 and 28

U.S.C. § 1367.

       12.       Venue is proper in the Eastern District of New York pursuant to 28 U.S.C. §

1391(b) since all of the events and omissions giving rise to Plaintiff’s claims occurred within the

County of Nassau, the actual place of employment of all of the Individual Defendants is Nassau

County in the Eastern District of New York, and the County of Nassau is within the jurisdiction

of the Eastern District of New York. Additionally, Plaintiff resides within the County of Nassau

in the Eastern District of New York.




                                                 3                                  PF/D239127/FL2983
Case 2:21-cv-04268-AMD-AKT Document 1 Filed 07/29/21 Page 4 of 22 PageID #: 4




                                        JURY DEMAND

       13.     Plaintiff hereby demands a trial by jury in this action.

                                  FACTUAL BACKGROUND

       14.     At all times relevant hereto, Plaintiff is an individual who has been battling her drug

addiction for years.

       15.     Upon information and belief, at all times relevant hereto, PO Guevrekian knew and

was familiar with Plaintiff prior to the sexual assault complained of herein, having arrested her

prior to the events complained of herein.

       16.     PO Guevrekian knew that Plaintiff was a vulnerable individual who had trouble

with the law in the past and could be easily manipulated using his status as a police officer.

       17.     The sexual assault occurred between December 2017 and July 2018 on four

separate occasions.

       18.     On one occasion PO Guevrekian violently forced Plaintiff to perform oral sex in a

building located at 50 Jackson Street, Hempstead, New York. On other occasions PO Guevrekin

did forced Plaintiff to perform oral sex in his RMP.

       19.     PO Guevrekian did forcibly grabbed Plaintiff and forced her to perform oral sex on

him.

       20.     Plaintiff, in shock and disbelief, never consented to performing oral sex on PO

Guevrekian and could not overcome his control and dominion over her body.

       21.     The fourth instance again occurred at 50 Jackson Street, Hempstead, New York

where PO Guevrekian forced Plaintiff to perform oral sex and then proceeded to rape her vaginally.

       22.     Plaintiff never consented to have sexual intercourse with PO Guevrekian.




                                                  4                                   PF/D239127/FL2983
Case 2:21-cv-04268-AMD-AKT Document 1 Filed 07/29/21 Page 5 of 22 PageID #: 5




        23.     Plaintiff was in pain and paralyzed with fear while PO Guevrekian had his way

with her. Plaintiff was shocked and terrified.

        24.     Plaintiff attempted to refuse PO Guevrekian but PO Guevrekian would threaten

arrest and physical violence if Plaintiff did not comply. None of the sexual assaults were

consensual.

        25.     When Plaintiff did stop complying with PO Guevrekian’s forced sexual assaults,

PO Guevrekian arrested Plaintiff the very next day. PO Guevrekian threw a bag of drugs in front

of Plaintiff and falsely arrested Plaintiff for drug possession. Plaintiff ended up serving a 4-month

sentence as a result of the false drug possession charges which were in retaliation by PO

Guevrekian for not submitting to his forced sexual demands.

        26.     PO Guevrekian was acting with the actual and/or apparent authority of the HPD

when he ordered Plaintiff into his vehicle or face the threat of arrest.

        27.     The aforesaid actions of PO Guevrekian constituted a gross violation of Plaintiff’s

bodily integrity for no legitimate reason.

        28.     The aforesaid actions were so outrageous in character, and so extreme in degree, as

to go beyond all possible bounds of decency, and to be regarded as atrocious and utterly intolerable

in a civilized community.

        29.     After the horrific encounter, although Plaintiff wanted to go to the hospital to get

herself checked out, she was afraid that the hospital would call the police, alerting PO Guevrekian

that Plaintiff had reported the rape, causing her to be susceptible to further assaults, further arrests,

and/or other forms of retaliation at the hands of PO Guevrekian.




                                                   5                                     PF/D239127/FL2983
Case 2:21-cv-04268-AMD-AKT Document 1 Filed 07/29/21 Page 6 of 22 PageID #: 6




       30.     Upon information and belief, at all times relevant hereto, due to the traumatic

experience, Plaintiff suffers from nighttime terrors and wakes up screaming in the middle of the

night, requiring her to seek help from various mental health providers and counselors.

       31.     Upon information and belief, at all times relevant hereto, due to the traumatic

experience, Plaintiff continues to receive rape trauma counseling services and assistance from

multiple psychiatrists and/or other mental health providers and counselors.

       32.     In assaulting, battering, unlawfully detaining, falsely imprisoning, sexually

assaulting, and raping Plaintiff, PO Guevrekian acted maliciously, wantonly, recklessly, and/or in

grossly negligent disregard of Plaintiff’s rights.

       33.     Defendants Chief Johnson, Hempstead, and HPD knew of prior instances of

misconduct on behalf of PO Guevrekian, and other HPD Officers, yet failed to take any action to

prevent future instances of misconduct, essentially countenancing their behavior.

       34.     By failing to act, Defendants Chief Johnson, Hempstead, and HPD proximately

caused the injuries to Plaintiff as alleged herein, as it was foreseeable that PO Guevrekian, and/or

other HPD Officers, would continue to use their position as police officers to further their horrid

and salacious acts.

       35.     Upon information and belief, upon hearing of the allegations set forth herein,

Defendants Chief Johnson, Hempstead, and HPD failed to take any action to terminate PO

Guevrekian’s employment, instead assigning him to desk duty, which entitled him to his full

salary, while contributing to the prurient environment within HPD.




                                                     6                               PF/D239127/FL2983
Case 2:21-cv-04268-AMD-AKT Document 1 Filed 07/29/21 Page 7 of 22 PageID #: 7




The Salacious Environment of the HPD

        36.     On information, PO Guevrekian, while employed as a police officer by the HPD,

engaged in a continuous and ongoing course of salacious conduct and criminal wrongdoing

throughout the Village of Hempstead.

        37.     On information, PO Guevrekian, while employed as a police officer by the HPD,

sexually assaulted numerous citizens within the Village of Hempstead, including but not limited

to, citizens he came in contact with during his official duties as an HPD police officer.

        38.     Most of PO Guevrekian’s victims of sexual assault have either been arrested

personally by him in the past or by other HPD Officers that he had knowledge of.

        39.     Most of PO Guevrekian’s victims had been arrested for drug and/or prostitution

offenses in the past, and were particularly vulnerable due to their socioeconomic status and/or their

status as criminal suspects and/or detainees.

        40.     PO Guevrekian’s ongoing course of salacious and criminal conduct was well

known throughout the HPD, and the actual salacious and criminal conduct was open and notorious

within the HPD.

        41.     PO Guevrekian had a reputation within the HPD as a police officer who used his

official position to sexually abuse and assault women with whom he came in contact with in his

official capacity as a police officer.

        42.     Upon information and belief, after HPD failed to take any action regarding the

known criminal conduct of PO Guevrekian, other HPD Officers engaged in similar conduct by

using their status as police officers to sexually abuse and assault women with whom they came in

contact within their official capacities as police officers.




                                                   7                                  PF/D239127/FL2983
Case 2:21-cv-04268-AMD-AKT Document 1 Filed 07/29/21 Page 8 of 22 PageID #: 8




        43.     Chief Johnson, as Police Chief of the HPD, had actual knowledge of the

aforementioned malfeasance and criminal conduct of PO Guevrekian and other HPD Officers

and/or widespread allegations of such malfeasance.

        44.     That, despite his knowledge of PO Guevrekian’s malfeasance and criminal conduct

and/or widespread allegations of same, Chief Johnson failed and refused to adequately investigate

PO Guevrekian’s actions, acquiesced in PO Guevrekian’s conduct, failed to take any remedial

action against PO Guevrekian, allowed PO Guevrekian to remain employed as an officer with the

HPD, was grossly negligent in his supervision of PO Guevrekian, and was deliberately indifferent

to the rights of others by failing to act on information that constitutional rights were being violated

by PO Guevrekian.

        45.     That the aforesaid actions or inactions by Chief Johnson constituted a deliberate

indifference to the constitutional rights of the citizens HPD swore a duty to protect and serve and

other citizens with whom PO Guevrekian came into contact in his official capacity as an officer

with the HPD.

        46.     That the aforesaid actions or inactions by Chief Johnson countenanced the actions

of PO Guevrekian and other HPD Officers who engaged in similar conduct described herein,

creating an environment where salacious and criminal conduct within the HPD was not only

tolerated but encouraged, constituting a deliberate indifference to the constitutional rights of the

citizens HPD swore a duty to protect and serve.

        47.     Upon information and belief, upon hearing of the allegations set forth herein,

Defendants Chief Johnson, Hempstead, and HPD failed to take any measures to remediate the

salacious environment within the HPD, which led to the constitutional rights of vulnerable citizens

being violated for their prurient desires.




                                                  8                                    PF/D239127/FL2983
Case 2:21-cv-04268-AMD-AKT Document 1 Filed 07/29/21 Page 9 of 22 PageID #: 9




       48.     As a result of the aforementioned, Plaintiff was subjected to bodily harm, extreme

emotional distress and mental anguish, night terrors and nightmares, public humiliation, ridicule

and scorn, severe injury to her reputation, loss of dignity, loss of her liberty, placed in grave fear

of her safety and life, and lost time from her everyday pursuits.


                               COUNT I
    VIOLATION OF PLAINTIFF’S FOURTH AND FOURTEENTH AMENDMENT
            RIGHTS FOR UNLAWFUL IMPRISONMENT (§ 1983)
                        (Against PO Guevrekian)

       49.     Plaintiff repeats, realleges, and reiterates each and every allegation contained in

those paragraphs of the Complaint marked and numbered previously and/or herein with the same

force and effect as if more fully set forth at length below.

       50.     That, on or about December 2017 through July 2018, Plaintiff was intentionally

and unlawfully detained by PO Guevrekian before, during, and after the sexual assaults and rapes.

       51.     The unlawful detention of Plaintiff by PO Guevrekian was conducted under color

of state law within the purview of 42 U.S.C. § 1983 and within the scope of his employment by

the HPD.

       52.     Plaintiff was aware of her detention.

       53.     Plaintiff did not consent to being detained.

       54.     PO Guevrekian did not have any probable or reasonable cause to detain Plaintiff.

       55.     Plaintiff’s detention was not privileged as PO Guevrekian lacked probable or

reasonable cause for all of her detention. In fact, no reasonable officer would agree that there was

probable cause for Plaintiff’s detention prior to, during, and/or after the sexual assaults and rapes.

       56.     As a result of her illegal detention, Plaintiff’s Fourth and Fourteenth Amendment

rights were violated and Plaintiff was unlawfully deprived of her liberty without legal justification.




                                                  9                                    PF/D239127/FL2983
Case 2:21-cv-04268-AMD-AKT Document 1 Filed 07/29/21 Page 10 of 22 PageID #: 10




        57.     As a proximate result of PO Guevrekian’s intentional and malicious actions,

 Plaintiff was caused to be unlawfully seized, assaulted, battered, sexually assaulted, and raped,

 placed in substantial fear for her life, sustained bodily injuries, mental torment, night terrors and

 nightmares, depression, fear, loss of enjoyment of life, and other physical, mental, and

 psychological injuries, damage to her reputation, other special damages, has suffered great mental

 anguish, and has incurred and will continue to incur expenses for medical and psychological

 treatment, therapy, and counseling, all to Plaintiff’s damage, in an amount to be determined at trial

 but not less than TEN MILLION DOLLARS ($10,000,000.00), plus punitive damages and

 attorney’s fees.


                                COUNT II
     VIOLATION OF PLAINTIFF’S FOURTH AND FOURTEENTH AMENDMENT
                  RIGHTS FOR UNLAWFUL FORCE (§ 1983)
                         (Against PO Guevrekian)

        58.     Plaintiff repeats, realleges, and reiterates each and every allegation contained in

 those paragraphs of the Complaint marked and numbered previously and/or herein with the same

 force and effect as if more fully set forth at length below.

        59.     The unlawful detention and subsequent sexual assault of Plaintiff by PO

 Guevrekian was conducted under color of state law within the purview of 42 U.S.C. § 1983 and

 within the scope of his employment by the HPD.

        60.     PO Guevrekian, with willful and malicious intent, using the actual and/or apparent

 authority of the HPD, violently sexually assaulted and raped Plaintiff while he unlawfully detained

 her under color of state law.

        61.     The aforesaid actions of PO Guevrekian constituted a gross violation of Plaintiff’s

 bodily integrity for no legitimate reason.




                                                   10                                  PF/D239127/FL2983
Case 2:21-cv-04268-AMD-AKT Document 1 Filed 07/29/21 Page 11 of 22 PageID #: 11




        62.     PO Guevrekian’s actions were intentionally, recklessly, grossly negligent, and/or

 negligently done to intimidate and did cause Plaintiff physical and emotional distress.

        63.     The sexual assaults and rapes that followed Plaintiff’s unlawful detention was an

 abuse of power, constituted a seizure within the meaning of the Fourth Amendment, constituted a

 violation of bodily integrity for no legitimate purpose within the meaning of the Fourteenth

 Amendment, constituted a violation of her right to be free from unlawful force while detained

 pursuant to the Fourth Amendment, and deprived Plaintiff of her liberty and right to be free from

 this type of unwanted physical contact.

        64.     The seizure, deprivation of Plaintiff’s liberty, and violation of Plaintiff’s bodily

 integrity were unreasonable and without due process of law, in violation of the Fourth and

 Fourteenth Amendments of the United States Constitution.

        65.     As a proximate result of PO Guevrekian’s intentional and malicious actions,

 Plaintiff was caused to be unlawfully seized, assaulted, battered, sexually assaulted, and raped,

 placed in substantial fear for her life, sustained bodily injuries, mental torment, night terrors and

 nightmares, depression, fear, loss of enjoyment of life, and other physical, mental, and

 psychological injuries, damage to her reputation, other special damages, has suffered great mental

 anguish, and has incurred and will continue to incur expenses for medical and psychological

 treatment, therapy, and counseling, all to Plaintiff’s damage, in an amount to be determined at trial

 but not less than TEN MILLION DOLLARS ($10,000,000.00), plus punitive damages and

 attorney’s fees.




                                                  11                                   PF/D239127/FL2983
Case 2:21-cv-04268-AMD-AKT Document 1 Filed 07/29/21 Page 12 of 22 PageID #: 12




                               COUNT III
       VIOLATION OF PLAINTIFF’S FOURTH, FIFTH, AND FOURTEENTH
    AMENDMENT RIGHTS FOR DELIBERATE INDIFFERENCE TO PLAINTIFF’S
        RIGHTS/VIOLATING PLAINTIFF’S BODILY INTEGRITY (§ 1983)
                         (Against PO Guevrekian)

         66.     Plaintiff repeats, realleges, and reiterates each and every allegation contained in

 those paragraphs of the Complaint marked and numbered previously and/or herein with the same

 force and effect as if more fully set forth at length below.

         67.     The harm to Plaintiff was foreseeable and a direct result of PO Guevrekian’s

 conduct in unlawfully detaining and subsequently sexually assaulting and raping Plaintiff without

 any legitimate basis or any other lawful justification.

         68.     PO Guevrekian acted in conscious disregard of a great risk of serious harm to

 Plaintiff by unlawfully detaining Plaintiff and subsequently sexually assaulting and raping her,

 placing Plaintiff in substantial fear for her health and safety and causing physical and emotional

 injuries to Plaintiff.

         69.     By coercing Plaintiff into his vehicle using the actual and/or apparent authority of

 the HPD, under color of state law, and subsequently sexually assaulting and raping Plaintiff, PO

 Guevrekian entered into a relationship with Plaintiff in which he created a dangerous situation that

 only PO Guevrekian could control.

         70.     PO Guevrekian’s conduct was intentional, with deliberate indifference,

 recklessness, and/or gross negligence.

         71.     PO Guevrekian consciously disregarded a great risk that serious harm would result

 by unlawfully detaining Plaintiff under color of state law and the actual and/or apparent authority

 of the HPD, and placing Plaintiff in a dangerous situation that she otherwise would not have been

 subjected to but for Defendant’s conduct.




                                                   12                                 PF/D239127/FL2983
Case 2:21-cv-04268-AMD-AKT Document 1 Filed 07/29/21 Page 13 of 22 PageID #: 13




        72.     PO Guevrekian was aware and/or it was reasonably foreseeable that his conduct

 would cause injuries to Plaintiff.

        73.     PO Guevrekian used his authority to create an opportunity that otherwise would not

 have existed for harm to occur.

        74.     PO Guevrekian’s conduct in unlawfully detaining and subsequently sexually

 assaulting and raping Plaintiff constitutes conduct that shocks the conscience and was without any

 lawful or legitimate basis.

        75.     PO Guevrekian acted intentionally, with wanton or deliberate indifference,

 recklessness, and/or gross negligence to Plaintiff’s rights.

        76.     The aforesaid actions of PO Guevrekian constituted a gross violation of Plaintiff’s

 bodily integrity for no legitimate reason in violation of Plaintiff’s substantive due process rights

 guaranteed by the Fifth and Fourteenth Amendments.

        77.     As a result of PO Guevrekian’s willing, wanton, reckless, deliberately indifferent,

 and grossly negligent conduct, Plaintiff’s Fourth, Fifth, and Fourteenth Amendment rights were

 violated, and she was unlawfully subjected to a dangerous situation directly caused by Defendant’s

 affirmative actions.

        78.     As a proximate result of PO Guevrekian’s intentional, wanton, reckless, grossly

 negligent, and deliberately indifferent actions, Plaintiff was caused to be unlawfully seized,

 assaulted, battered, sexually assaulted, and raped, placed in substantial fear for her life, sustained

 bodily injuries, mental torment, night terrors and nightmares, depression, fear, loss of enjoyment

 of life, and other physical, mental, and psychological injuries, damage to her reputation, other

 special damages, has suffered great mental anguish, and has incurred and will continue to incur

 expenses for medical and psychological treatment, therapy, and counseling, all to Plaintiff’s




                                                  13                                    PF/D239127/FL2983
Case 2:21-cv-04268-AMD-AKT Document 1 Filed 07/29/21 Page 14 of 22 PageID #: 14




 damage, in an amount to be determined at trial but not less than TEN MILLION DOLLARS

 ($10,000,000.00), plus punitive damages and attorney’s fees.


                                   COUNT IV
        VIOLATION OF PLAINTIFF’S FOURTH, FIFTH, AND FOURTEENTH
      AMENDMENT RIGHTS FOR FAILURE TO PROTECT/INTERVENE (§ 1983)
             (Against Defendants Chief Johnson, Hempstead, and HPD)

          79.   Plaintiff repeats, realleges, and reiterates each and every allegation contained in

 those paragraphs of the Complaint marked and numbered previously and/or herein with the same

 force and effect as if more fully set forth at length below.

          80.   Defendants knew that there was a strong likelihood of harm to Plaintiff but failed

 to take reasonable measures to intervene and prevent the unlawful conduct of PO Guevrekian,

 despite having an opportunity to do so.

          81.   Upon information and belief, Defendants were on notice of PO Guevrekian’s

 propensity to use his status as a police officer to further his own sick and salacious purposes.

          82.   Chief Johnson, Hempstead, and HPD knew that PO Guevrekian had engaged in this

 conduct in the past while using the actual and/or apparent authority of the HPD to carry out his

 prurient desires.

          83.   Upon information and belief, Defendants were on notice of other HPD Officers’

 propensity to use their status as police officers to further their own sick and salacious purposes.

          84.   Despite having such knowledge, Defendants failed to take any remedial or

 preventative measures to deter PO Guevrekian and/or other HPD Officers from continuing to

 engage in official misconduct that violates the rights of the citizens they each swore to protect and

 serve.




                                                   14                                  PF/D239127/FL2983
Case 2:21-cv-04268-AMD-AKT Document 1 Filed 07/29/21 Page 15 of 22 PageID #: 15




        85.     Had Defendants, including Chief Johnson, intervened to stop the unlawful conduct

 of PO Guevrekian, Plaintiff would not have been subjected to the events described herein.

        86.     As a result of Defendants’ failure to protect and failure to intervene, Plaintiff’s

 Fourth, Fifth, and Fourteenth Amendment rights were violated.

        87.     As a proximate result of Defendants’ intentional, wanton, reckless, grossly

 negligent, and deliberately indifferent actions, Plaintiff was caused to be unlawfully seized,

 assaulted, battered, sexually assaulted, and raped, placed in substantial fear for her life, sustained

 bodily injuries, mental torment, night terrors and nightmares, depression, fear, loss of enjoyment

 of life, and other physical, mental, and psychological injuries, damage to her reputation, other

 special damages, has suffered great mental anguish, and has incurred and will continue to incur

 expenses for medical and psychological treatment, therapy, and counseling, all to Plaintiff’s

 damage, in an amount to be determined at trial but not less than TEN MILLION DOLLARS

 ($10,000,000.00), plus punitive damages and attorney’s fees.


                                       COUNT V
               FAILURE TO SUPERVISE AND FAILURE TO TRAIN (§ 1983)
                 (Against Defendants Chief Johnson, Hempstead, and HPD)

        105.    Plaintiff repeats, realleges, and reiterates each and every allegation contained in

 those paragraphs of the Complaint marked and numbered previously and/or herein with the same

 force and effect as if more fully set forth at length below.

        106.    The sexual abuse of individuals with prior history of arrests by police officers,

 including PO Guevrekian, is and was foreseeable.

        107.    Defendants Chief Johnson, Hempstead, and HPD were responsible for supervising,

 overseeing, and controlling their subordinates in the HPD, including PO Guevrekian.




                                                   15                                   PF/D239127/FL2983
Case 2:21-cv-04268-AMD-AKT Document 1 Filed 07/29/21 Page 16 of 22 PageID #: 16




         108.   Defendants Chief Johnson, Hempstead, and HPD had an express and/or implied

 duty to provide a reasonably safe environment for their citizens, including Plaintiff. At a minimum,

 they had a duty to keep her from being sexually assaulted by their employees, including PO

 Guevrekian, which was foreseeable based upon his past instances of misconduct, which were

 known to Chief Johnson and other supervisors in the HPD.

         109.   In fact, it was well known throughout the community that multiple HPD Officers,

 including PO Guevrekian, were using their actual and/or apparent authority to sexually assault

 vulnerable women who had prior contacts with the HPD.

         110.   Despite having this knowledge, Defendants Chief Johnson, Hempstead, and HPD

 failed to take any remedial measures to prevent foreseeable acts of sexual abuse by HPD Officers.

         111.   The countenancing of this behavior created an environment within the HPD

 wherein HPD Officers were allowed to continue with their salacious behavior, which led to the

 constitutional rights of vulnerable citizens being violated for their prurient desires, including

 Plaintiff.

         112.   Defendants Chief Johnson, Hempstead, and HPD intentionally failed to adequately

 supervise, control, oversee, train, and/or monitor PO Guevrekian, who had a history of engaging

 in official misconduct, and failed to implement measures to prevent PO Guevrekian and other HPD

 Officers from conspiring with each other to cover up their official misconduct.

         113.   Defendants Chief Johnson, Hempstead, and HPD intentionally failed to adequately

 supervise, control, oversee, train, and/or monitor PO Guevrekian and other HPD Officers from

 conspiring with each other to cover up their official misconduct and prevent them from

 continuously violating the constitutional rights of individual citizens, including Plaintiff.




                                                   16                                   PF/D239127/FL2983
Case 2:21-cv-04268-AMD-AKT Document 1 Filed 07/29/21 Page 17 of 22 PageID #: 17




        114.     Defendants Chief Johnson, Hempstead, and HPD negligently hired, retained,

 and/or supervised PO Guevrekian when they knew or should have known that he posed a threat of

 sexual abuse to individuals with prior histories of arrests and/or contact with the HPD.

        115.     Defendants Chief Johnson, Hempstead, and HPD knew or should have known of

 PO Guevrekian’s propensity for the conduct which caused Plaintiff’s injuries, prior to the

 occurrence of the injuries, given the knowledge of other instances of sexual abuse that predate

 May 12, 2019.

        116.     Defendants Chief Johnson, Hempstead, and HPD owed a duty of care to all persons,

 including Plaintiff, who were likely to come into the influence of PO Guevrekian, in his role as a

 police officer, to ensure that PO Guevrekian did not abuse his authority as a police officer to injure

 citizens by falsely detaining, sexual assaulting, battering, and/or otherwise subjecting them to

 abuse for no lawful reason.

        117.     At all times relevant hereto, Defendants’ actions were willful, wanton, malicious,

 reckless, and/or outrageous in their disregard for the rights and safety of Plaintiff.

        118.     Upon information and belief, Defendants Chief Johnson, Hempstead, and HPD

 were aware that there was a substantial likelihood that permitting PO Guevrekian to carry on his

 regular duties as a police officer would deprive the public of their civil rights, but failed to take

 adequate measures to resolve the wrong.

        119.     In fact, upon hearing of the allegations, Defendants Chief Johnson, Hempstead, and

 HPD still failed to take any action and failed to terminate PO Guevrekian’s employment or title as

 a police officer, essentially countenancing this behavior throughout HPD.

        120.     Chief Johnson and other HPD Supervisors’ failure and refusal to adequately

 investigate PO Guevrekian’s actions, acquiescence in PO Guevrekian’s conduct, failure to take




                                                   17                                     PF/D239127/FL2983
Case 2:21-cv-04268-AMD-AKT Document 1 Filed 07/29/21 Page 18 of 22 PageID #: 18




 any remedial action against PO Guevrekian, allowing PO Guevrekian to remain employed as an

 officer with the HPD, gross negligence in his supervision of PO Guevrekian, and deliberate

 indifference to the rights of others by failing to act on information that constitutional rights were

 being violated by PO Guevrekian, subjects Chief Johnson to supervisory liability for the sexual

 assaults and rapes on Plaintiff.

        121.    As a result of the above-described conduct, Plaintiff was caused to be unlawfully

 seized, assaulted, battered, sexually assaulted, and raped, placed in substantial fear for her life,

 sustained bodily injuries, mental torment, night terrors and nightmares, depression, fear, loss of

 enjoyment of life, and other physical, mental, and psychological injuries, damage to her reputation,

 other special damages, has suffered great mental anguish, and has incurred and will continue to

 incur expenses for medical and psychological treatment, therapy, and counseling, all to Plaintiff’s

 damage, in an amount to be determined at trial but not less than TEN MILLION DOLLARS

 ($10,000,000.00), plus punitive damages and attorney’s fees..


                                              COUNT VI
                                              MONELL
                                    (Against Defendant Hempstead)

        122.    Plaintiff repeats, realleges, and reiterates each and every allegation contained in

 those paragraphs of the Complaint marked and numbered previously and/or herein with the same

 force and effect as if more fully set forth at length below.

        123.    Upon information and belief, it was the custom, policy, and practice of Hempstead

 to tolerate, condone, and encourage constitutional violations, such as those alleged by Plaintiff

 above, by failing to properly punish, charge, reprimand, and investigate allegations and incidents

 of police misconduct.

        124.    Employees of the HPD, such as the Individual Defendants in this action, were aware



                                                   18                                  PF/D239127/FL2983
Case 2:21-cv-04268-AMD-AKT Document 1 Filed 07/29/21 Page 19 of 22 PageID #: 19




 at all times alleged in this Complaint that their unconstitutional conduct would not be investigated

 or questioned, and that they would receive no reprimand or be punished for their conduct.

         125.    Employees of the HPD, such as the Individual Defendants in this action, were aware

 at all times alleged in this Complaint that their unconstitutional conduct would not be investigated

 or questioned, and that they would receive no reprimand or be punished for their conduct and,

 further, that they would be indemnified from civil liability regardless of the illegality or

 unconstitutionality of their actions.

         126.    By failing to supervise, train, and reprimand such HPD Officers, Hempstead caused

 the injuries to Plaintiff through the actions and inactions of the Individual Defendants.

         127.    By maintaining a de facto policy of automatic indemnification, Hempstead caused

 the injuries to Plaintiff through the actions and inactions of the Individual Defendants.

         128.    Upon information and belief, it was the custom, policy, and practice of Hempstead

 to blatantly ignore complaints and/or widespread allegations of sexual assault and/or other

 malfeasance in order to shield the HPD from receiving any bad press that would be generated from

 an investigation of police misconduct.

         129.    Upon information and belief, this custom, policy, and practice of Hempstead to

 ignore complaints and/or widespread allegations of sexual assault and other malfeasance, created

 an environment where foreseeable constitutional violations by HPD Officers were rampant,

 including the violations of Plaintiff’s constitutional rights by PO Guevrekian.

         130.    Hempstead’s failure to take action against HPD Officers involved in this incident

 and in other similar incidents was part of a custom, practice, and procedure of neglect and

 deliberate indifference that directly caused the injuries to Plaintiff.

         131.    As authorized representatives of Defendant Hempstead, the officers’ conduct of




                                                    19                                 PF/D239127/FL2983
Case 2:21-cv-04268-AMD-AKT Document 1 Filed 07/29/21 Page 20 of 22 PageID #: 20




 illegal arrests or threats of arrest without probable or reasonable cause, searches and seizure of

 arrestees, threats of violence and acts of sexual assault, such as the Plaintiff, constituted a custom,

 policy, and practice which renders Defendant Hempstead liable to Plaintiff as a “Person” acting

 under the color of state law.

         132.    These customs, policies, and practices, which were enforced by Defendant Chief

 Johnson were the moving force, proximate cause, or affirmative link behind the conduct causing

 Plaintiff’s injuries.

         133.    Had Chief Johnson investigated serious complaints of sexual assault and/or

 widespread allegations of same, PO Guevrekian would not have been in a position to violate

 Plaintiff’s constitutional rights.

         134.    Hempstead is therefore liable for violations of Plaintiff's constitutional rights as

 caused by PO Guevrekian, as described in more detail in the foregoing paragraphs; and Plaintiff

 has suffered damages therefrom.

         135.    That, by virtue of Chief Johnson and other HPD Supervisors’ failure and refusal to

 adequately investigate PO Guevrekian’s actions, acquiescence in PO Guevrekian’s conduct,

 failure to take any remedial action against PO Guevrekian, allowing PO Guevrekian to remain

 employed as an officer with the HPD, gross negligence in their supervision of PO Guevrekian, and

 deliberate indifference to the rights of others by failing to act on information that constitutional

 rights were being violated by PO Guevrekian, Hempstead, which employed these police officers

 and policymakers during the relevant time period, exhibited a de facto custom, policy, or usage of

 unconstitutional conduct sufficient for the imposition of municipal liability under Monell v. Dept.

 of Social Services, 436 US. 658 (1978).




                                                   20                                   PF/D239127/FL2983
Case 2:21-cv-04268-AMD-AKT Document 1 Filed 07/29/21 Page 21 of 22 PageID #: 21




        136.    As a proximate result of Defendant’s customs, policies, and practices for creating

 an environment that tolerates, encourages, and condones such constitutional violations, Plaintiff

 was caused to be unlawfully seized, assaulted, battered, sexually assaulted, and raped, placed in

 substantial fear for her life, sustained bodily injuries, mental torment, night terrors and nightmares,

 depression, fear, loss of enjoyment of life, and other physical, mental, and psychological injuries,

 damage to her reputation, other special damages, has suffered great mental anguish, and has

 incurred and will continue to incur expenses for medical and psychological treatment, therapy, and

 counseling, all to Plaintiff’s damage, in an amount to be determined at trial but not less than TEN

 MILLION DOLLARS ($10,000,000.00) plus punitive damages and attorney’s fees.



                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff demands the following relief:

        A.      Under the First Claim for Relief, in the amount of TEN MILLION

 ($10,000,000.00) DOLLARS plus punitive damages and attorney’s fees;

        B.      Under the Second Claim for Relief, in the amount of TEN MILLION

 ($10,000,000.00) DOLLARS plus punitive damages and attorney’s fees;

        C.      Under the Third Claim for Relief, in the amount of TEN MILLION

 ($10,000,000.00) DOLLARS plus punitive damages and attorney’s fees;

        D.      Under the Fourth Claim for Relief, in the amount of TEN MILLION

 ($10,000,000.00) DOLLARS plus punitive damages and attorney’s fees;

        E.      Under the Fifth Claim for Relief, in the amount of TEN MILLION

 ($10,000,000.00) DOLLARS plus punitive damages and attorney’s fees;




                                                   21                                   PF/D239127/FL2983
Case 2:21-cv-04268-AMD-AKT Document 1 Filed 07/29/21 Page 22 of 22 PageID #: 22




       F.     Under the Sixth Claim for Relief, in the amount of TEN MILLION

 ($10,000,000.00) DOLLARS plus punitive damages and attorney’s fees;

       G.     For compensatory damages against all Defendants in an amount to be determined

 at trial but in no event less than TEN MILLION DOLLARS ($10,000,000.00); and

       H.     Such other and further relief as the Court deems just and proper.

 Dated: Garden City, New York
        July 29, 2021


                                            THE RUSSELL FRIEDMAN LAW GROUP, LLP
                                            Attorneys for Plaintiff, Jennilee Tooher

                                    By:     /s/Charles Horn
                                            Charles Horn
                                            400 Garden City Plaza, Suite 500
                                            Garden City, New York 11530
                                            Tel: 516.355.9696
                                            chorn@rfriedmanlaw.com




                                               22                                 PF/D239127/FL2983
